The petition filed in behalf of Guy A. Boyd for writ of habeas corpus to be let to bail discloses that he is held in custody by H.M. Freas, sheriff of Osage county, by virtue of a certain commitment, issued by R.L. Carroll, justice of the peace, of Pawhuska, as examining magistrate, upon a complaint wherein petitioner was charged with having robbed the Farmers' State Bank of Burbank, and that on habeas corpus proceedings *Page 88 
the district court of said county refused bail. Petitioner avers that he is not guilty of the offense charged, and that the proof of his guilt is not evident, nor the presumption thereof great, which will appear from a transcript of the testimony taken upon said preliminary examination. Upon a consideration of the record we are of the opinion that petitioner should be allowed bail, and the same is fixed in the sum of $20,000, bond to be conditioned as by law provided, and upon approval by the court clerk of Osage county he shall notify the sheriff of said county, who shall thereupon discharge said petitioner from custody.